Citation Nr: 0627302	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-36 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for liver cancer, claimed 
secondary to alcoholism with cirrhosis, claimed secondary to 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1961 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005, which denied service connection for liver 
cancer and alcohol abuse.  Although the veteran filed what he 
referred to as a "claim" for service connection for liver 
cancer, secondary to alcohol abuse, secondary to PTSD in June 
2005, this was within a year of the January 2005 rating 
decision addressing the same matter, and the RO did not 
consider the claim on the basis of new and material evidence, 
nor was any additional notice required in response to the 
"claim."  Further, the notice of disagreement was received 
in July 2005, within a year of the January 2005 rating 
decision.  Moreover, it is to the veteran's advantage to have 
his appeal considered on a de novo basis.  For these reasons, 
the Board construes the January 2005 rating decision as the 
action on appeal.  In August 2006, the Board granted a motion 
to advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran's case was advanced on the docket because of 
information received indicating he is terminally ill.  
Unfortunately, however, the evidence of record does not 
provide a sufficient basis on which to decide the claim, and 
further development must be undertaken prior to an appellate 
decision.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).  

The veteran claims service connection for liver cancer, 
secondary to alcohol abuse, which in turn is claimed to be 
secondary to service-connected PTSD.  Service connection may 
be awarded for an alcohol abuse disability which arises 
secondarily from a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
Federal Circuit Court in Allen cautioned that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id., at 1381.  

In support of his claim, the veteran submitted a statement 
from C. Robison, M.D., dated in June 2005, who wrote that the 
veteran had liver cancer which was etiologically related to 
alcoholic cirrhosis, which was etiologically related to 
"alcohol abuse resulting from service connected PTSD, and 
other issues."  However, in addition to this reference to 
"other issues," there is no indication that Dr. Robison is 
a psychiatrist (in 2004, he performed a VA-contracted QTC 
physical examination, while another doctor performed the 
psychiatric examination).  Added to this limitation is the 
fact that it appears to have been based solely on the 
veteran's self-reported history of "extremely hard military 
service with PTSD, self medicated by large quantities of 
alcohol over at least two decades."  Since the veteran is 
not competent, as a layman, to state that his alcohol use is 
due to self-medication, this opinion, on its own, does not 
provide the "clear medical evidence" necessary to establish 
that the alcohol abuse was caused by PTSD, rather than 
willful misconduct.  

The evidence currently of record does not contain any 
contemporaneous evidence of alcohol abuse or PTSD prior to 
2002.  However, an August 2002 VA medical record refers to a 
VA hospitalization for a "nervous breakdown" the previous 
year, due to a divorce, and he said he had lost his job due 
to 9/11 (September 11, 2001).  A November 2002 mental hygiene 
clinic note referred to a mental health evaluation of 
December 2001, but that evaluation is not of record.  
Reference to a hospitalization in San Antonio due to a 
suicide attempt, and/or for alcohol detoxification, a year 
earlier was noted in the November 2002 report.  In addition, 
the veteran said he was "knocked out" by the events of 
9/11, with symptoms including thoughts of Vietnam.  He said 
he had a history of heavy alcohol use from 1965 to 2001.  
There are notations to a history of treatment at "several" 
VA facilities since service, but only recent records are in 
the file.  It appears all VA treatment records, including the 
reported hospitalization(s) in 2001 and the December 2001 
psychiatric evaluation, are not of record.  A complete 
medical history is essential in this case, since prior 
records may document the presence and extent of any 
psychiatric symptoms prior to formal diagnosis of PTSD and 
details concerning the veteran's alcohol abuse history.

It is also argued that alcohol abuse began in service.  
However, service connected compensation may not be awarded 
for disability due to "primary" alcohol abuse, defined as 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  Allen v. Principi, 
supra.  This includes secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  Id; see 38 U.S.C.A. § 1110.  

Therefore, since service connection for alcohol abuse, and 
conditions secondary thereto, can only be granted if the 
alcohol abuse is due to a service-connected disability, the 
RO must obtain all available records of treatment for either 
of these conditions, to specifically include the 2001 
records.  In addition, an opinion must be obtained (due to 
his poor health, he need not report for an examination).  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Due to the 
medical complexity, this opinion must be provided by a 
psychiatrist.

Also, the veteran was awarded disability benefits from the 
Social Security Administration (SSA) in 2003.  Although the 
medical conditions upon which benefits were granted is not 
known, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment 
for PTSD and/or alcohol abuse, which 
are not already of record.  In 
particular, obtain records of a VA 
hospitalization in San Antonio in 2001, 
and the report of a mental health 
consultation in December 2001.  Request 
complete copies of the veteran's 
inpatient and outpatient treatment 
records from the VA facilities in San 
Antonio and El Paso, Texas; Las Cruces 
and Albuquerque, New Mexico; and 
Muskogee and Oklahoma City, Oklahoma.  
If these records refer to earlier 
treatment for either condition, or 
treatment at any other VA facility, 
obtain those records as well.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  After obtaining as many of the 
veteran's VA medical records and Social 
Security records as possible, refer the 
complete claims file, along with a copy 
of this REMAND, to a psychiatrist for an 
opinion as to whether alcohol abuse was 
as likely as not caused by service-
connected PTSD.  In providing this 
opinion, please consider the conflicting 
history concerning onset of the veteran's 
alcohol abuse (either at 15-16 years old, 
during service, or after service).  The 
complete rationale for the psychiatrist's 
opinion should be provided, with 
reference to the relevant evidence.  

4.  Thereafter, readjudicate the claim on 
appeal.  If the decision is less than a 
full grant of the benefit sought, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
provide them with an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeasable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


